Citation Nr: 0215313	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  94-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse for the purpose of determining eligibility 
for Department of Veterans Affairs (VA) death pension 
benefits.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had active duty in the Commonwealth Army of the 
Philippines from February 1941 to August 1942, and in the 
Army of the United States from March 1945 to June 1946.  He 
died in October 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the VA Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (CAVC) from a July 25, 
1997 decision wherein the Board denied her claim of 
entitlement to death pension benefits as the veteran's legal 
widow.  The CAVC vacated the July 25, 1997 Board decision and 
remanded the case for another decision taking into account 
matters raised in its order.

The record shows that the Board in June 2000 wrote to the 
appellant's representative before the CAVC to determine if 
the representation would continue in the claim before the 
Board.  The attorney has not responded to the Board's 
inquiry.  The Board in September 2000 wrote to the appellant 
to explain the representation matter and informed her that 
she could submit additional evidence and argument in support 
of her appeal.  She responded by letter dated in October 
2000, with several documents attached that included a copy of 
a marriage contract. 

The Board in January 2001 remanded the case to the RO for 
further development.  The RO in October 2001 affirmed its 
previous determination and then returned the case to the 
Board.

The Board issued a remand on July 25, 1997 in the claim of 
[redacted] who also claimed entitlement to recognition as the 
veteran's widow for purposes of VA death pension benefits.  
The RO decision in this matter will be discussed below. 


FINDINGS OF FACT

1.  The appellant, [redacted], has not established a valid or 
deemed valid marriage to the veteran.

2.  VA has established [redacted] as the veteran's surviving 
spouse and, as such, entitled to death pension benefits.


CONCLUSION OF LAW

The criteria for recognition of [redacted] as the veteran's 
surviving spouse for eligibility for death pension benefits 
have not been met as a matter of law.  38 U.S.C.A. 
§§ 101, 103 (West 1991 & Supp. 2002); 38 C.F.R. § 3.1, 3.52, 
3.203 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran reported his marriage to [redacted] in information 
provided to VA in 1945.  This was also established through a 
certified marriage contract.  The union produced several 
children through 1959.  He identified [redacted] as his spouse 
in marital status information provided to VA in 1960.  

In 1976 the veteran produced statements of his own and on his 
behalf that he and [redacted] did not reside together and that 
since 1974 she was living in a husband and wife relationship 
with another person identified as [redacted].  The RO 
considered these statements, a field examiner's report and 
other information in 1978 when it declined to grant [redacted] 
an apportionment.

The veteran in 1979 advised VA that his spouse was not 
living.  However, in 1981 marital status information he 
provided to VA indicated that he and his spouse did not live 
together.  He stated that the ceremonial marriage in 1945 was 
terminated in 1974 by separation.  He reported to VA late in 
1982 that [redacted] was his wife.  He advised VA through the 
eligibility verification reports for VA pension through 1993 
that he was married but did not live with his spouse.  He 
also listed an amount he contributed to her support and 
reported he had been separated since 1974.  He advised VA in 
1992 that [redacted], his wife, held a power of attorney since 
he was unable to sign checks because of disability.  

A family member advised VA of the veteran's death in October 
1993.  A copy of the death certificate shows that [redacted] was 
named as his surviving spouse.  VA granted her claim for 
reimbursement of burial expenses.  [redacted] filed a claim 
for death benefits in late 1993 as the veteran's surviving 
spouse.  She reported her marriage to the veteran in 1945 
ended by separation caused by "another woman".  [redacted] 
filed as well, alleging she was the surviving spouse based on 
her marriage to the veteran in May 1982, and that she lived 
with him continuously.  She also stated there was a legal 
separation between the veteran and [redacted].  

The RO in June 1994 issued an administrative decision that 
found neither [redacted] nor [redacted] were entitled to 
recognition as the veteran's widow.  The RO considered 
information pertinent that was developed in connection with 
[redacted]'s earlier claim for apportionment.  

The RO issued notice to both parties in June 1994 and [redacted] 
appealed the decision arguing that the veteran told her his 
spouse was dead, that they were married in 1982, and that an 
investigation found [redacted] could not claim to be the 
lawful widow.  

The RO accepted [redacted]'s correspondence in December 1994 
as an application to reopen her claim.  She was advised in 
December 1994 and August 1995 that new and material evidence 
was needed.  However, the RO completed another field 
examination and issued a supplemental administrative decision 
in July 1996 affirming the June 1994 decision as to both 
parties.  

Pursuant to the July 1997 Board remand, the RO obtained 
another field investigation, provided [redacted] with a 
hearing and received other evidence.  A RO hearing officer 
reviewed this evidence and in September 1999 decided that 
[redacted] should be recognized as the veteran's surviving 
spouse for VA purposes.  Her death pension benefit payment 
began in October 1993.

Pursuant to the CVAC March 2000 decision in [redacted]'s appeal, 
the Board received additional evidence that consisted of 
documents previously of record.  The Board remand in January 
2001 resulted in the RO completing another field examination 
and notifying [redacted] of information needed to support her 
claim based on the marriage contract she had submitted.  
[redacted] was also apprised of the status of [redacted]'s appeal 
and her response in essence referred to the VA decision in 
her favor.

The VA field examination report in May 2001 concluded that 
the marriage contract [redacted] had produced was spurious.  The 
determination was based on information obtained from an 
interview with a church official and a review of marriage 
ledger for the time and place stated on the contract [redacted] 
had produced.


Criteria

Whenever, in the consideration of any claim filed by a person 
as the widow or widower of a veteran for gratuitous death 
benefits under laws administered by the Secretary, it is 
established by evidence satisfactory to the Secretary that 
such person, without knowledge of any legal impediment, 
entered into a marriage with 
such veteran which, but for a legal impediment, would have 
been valid, and thereafter cohabited with the veteran for one 
year or more immediately before the veteran's death, or for 
any period of time if a child was born of the purported 
marriage or was born to them before such marriage, the 
purported marriage shall be deemed to be a valid marriage, 
but only if no claim has been filed by a legal widow or 
widower of such veteran who is found to be entitled to such 
benefits. No duplicate payments shall be made by virtue of 
this subsection. 

(b) Where a surviving spouse has been legally married to a 
veteran more than once, the date of original marriage will be 
used in determining whether the statutory requirement as to 
date of marriage has been met. 

(c) In determining whether or not a person is or was the 
spouse of a veteran, their marriage shall be proven as valid 
for the purposes of all laws administered by the Secretary 
according to the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued. 

(d)(1) The remarriage of the surviving spouse of a veteran 
shall not bar the furnishing of benefits to such person as 
the surviving spouse of the veteran if the remarriage is 
void, or has been annulled by a court with basic authority to 
render annulment decrees unless the Secretary determines that 
the annulment was 
secured through fraud by either party or collusion. 

(2) The remarriage of the surviving spouse of a veteran shall 
not bar the furnishing of benefits specified in paragraph (5) 
to such person as the surviving spouse of the veteran if the 
remarriage has been terminated by death or divorce unless the 
Secretary determines that the divorce was secured through 
fraud or collusion. 

(3) If the surviving spouse of a veteran ceases living with 
another person and holding himself or herself out openly to 
the public as that person's spouse, the bar to granting that 
person benefits as the surviving spouse of the veteran shall 
not apply in the case of the benefits specified in paragraph 
(5). 

(4) The first month of eligibility for benefits for a 
surviving spouse by reason of this subsection shall be the 
month after - (A) the month of the termination of such 
remarriage, in the case of a surviving spouse described in 
paragraph (2); or (B) the month of the cessation described in 
paragraph (3), in the case of a surviving spouse described in 
that paragraph. 

(5) Paragraphs (2) and (3) apply with respect to benefits 
under the following provisions of this title: (A) Section 
1311, relating to dependency and indemnity compensation. (B) 
Section 1713, relating to medical care for survivors and 
dependents of certain veterans. (C) Chapter 35, relating to 
educational assistance. (D) Chapter 37, relating to housing 
loans. 

(e) The marriage of a child of a veteran shall not bar 
recognition of such child as the child of the veteran for 
benefit purposes if the marriage is void, or has been 
annulled by a court with basic authority to render annulment 
decrees unless the 
Secretary determines that the annulment was secured through 
fraud by either party or collusion.  38 U.S.C.A. § 103.

The term ''surviving spouse'' means (except for purposes of 
chapter 19 of this title) a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran, and after 
September 19, 1962, lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 101(3).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

Marriage is established by one of the following types of 
evidence: (1) Copy or abstract of the public record of 
marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record. 

(2) Official report from service department as to marriage 
which occurred while the veteran was in service. 

(3) The affidavit of the clergyman or magistrate who 
officiated. 

(4) The original certificate of marriage, if the Department 
of Veterans Affairs is satisfied that it is genuine and free 
from alteration. 

(5) The affidavits or certified statements of two or more 
eyewitnesses to the ceremony. 



(6) In jurisdictions where marriages other than by ceremony 
are recognized the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship. This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived. 

(7) Any other secondary evidence which reasonably supports a 
belief by the adjudicating activity that a valid marriage 
actually occurred.

(b) Valid marriage. In the absence of conflicting 
information, proof of marriage which meets the requirements 
of paragraph (a) of this section together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid. Where 
necessary to a determination 
because of conflicting information or protest by a party 
having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, or a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree.

(c) Marriages deemed valid. Where a surviving spouse has 
submitted proof of marriage in accordance with paragraph (a) 
of this section and also meets the requirements of Sec. 3.52, 
the claimant's signed statement that he or she had no 
knowledge of an impediment to the marriage to the veteran 
will be accepted, in the absence of information to the 
contrary, as proof of that fact.  38 C.F.R. § 3.205.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the veteran 
died or existed for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage (see Sec. 3.54(d)), and 

(b) The claimant entered into the marriage without knowledge 
of the impediment, and 

(c) The claimant cohabited with the veteran continuously from 
the date of marriage to the date of his or her death as 
outlined in Sec. 3.53, and (d) No claim has been filed by a 
legal surviving spouse who has been found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the veteran's death.  38 C.F.R. 
§ 3.52.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse. 
Temporary separations which ordinarily occur, including those 
caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.




(b) Findings of fact. The statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information. If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken. State laws will not control 
in determining questions of desertion; however, due weight 
will be given to findings of fact in court decisions made 
during the life of the veteran on issues subsequently 
involved in the application of this section.  38 C.F.R. 
§ 3.53.

"Spouse'' means a person of the opposite sex whose marriage 
to the veteran meets the requirements of Sec. 3.1(j). 

(b) Surviving spouse. Except as provided in Sec. 3.52, 
``surviving spouse'' means a person of the opposite sex whose 
marriage to the 
veteran meets the requirements of Sec. 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and: 

(1) Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 

(2) Except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50.



Analysis

Duty to Assist


There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  Thus 
it would appear that she is satisfied the record as it now 
stands clearly expresses the basis for her claim.

In view of the RO determination in 1999 and the provisions of 
3.52 referenced in the CAVC decision, the question in this 
case is more properly styled as purely legal question, which 
the VCAA does not affect.  See for example Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 


The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The appellant 
has not indicated the likely existence of any evidence that 
has not already been obtained or provided that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations for the 
benefit she seeks.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

No other relevant but outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Further, the appellant has not 
disputed that VA has completed the development required.  See 
Dixon v, Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 
13 Vet. App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 
558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing her of the reasoning 
against the claim, arranging a personal hearing and providing 
the pertinent VA regulations.  The Board has not overlooked 
the recently published VA regulations that implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West Supp. 2002).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of the claim which 
turns on a purely legal question.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the Board remand in view of the development that the RO 
completed.  This included advising the appellant of the 
evidence needed to substantiate her claim in view of the 
marriage contract she offered as proof.  The RO also obtained 
another field examination that established her ineligibility 
based on evidence uncovered during the interview.  She did 
not dispute the finding of fraudulent evidence as presented 
to her in a supplemental statement of the case in October 
2001.  See Stegall v. West, 11 Vet. App. 268 (1998).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  


Recognition of [redacted] as the Veteran's Widow

As noted above, the appellant has not disputed the evidence 
that established her marriage contract as invalid.  This 
evidence was developed based on representations on the 
marriage contract she provided as evidence of her valid 
marriage to the veteran.  The evidence reviewed established 
no record of the marriage in a ledger that contained other 
ceremonial marriage at the same time as shown in the 
certificate.  In addition common law marriages are not 
recognized as valid under Philippine law.  The information is 
considered reliable as the recording party established the 
regularity of the recordation process at the institution 
where it was claimed the marriage was performed.  Further, 
[redacted] did not challenge the determination that the marriage 
contract was fraudulent.  The RO determination is entitled to 
significant weight in view of the type of evidence relied on 
to find against her claim.  See for example Dedicatoria v. 
Brown, 8 Vet. App. 441, 444 (1995); Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994).




However, the CVAC noted, in regard to [redacted]'s pending 
claim, that section 3.52(d) would in essence serve to moot 
[redacted]'s claim if a finding were made in [redacted]'s favor.  
The RO in November 1999 did find that [redacted] should be 
recognized as the veteran's widow for purposes of VA 
benefits.  In that decision the RO weighed the evidence and 
concluded that [redacted] was not at fault in the separation.  

The RO hearing Oficer found that the matter of fault was the 
determining factor and that the alleged relationship was not 
material.  As the CAVC noted, section 3.52 will bar a claim 
of a competing claimant where, as here, there has been a 
finding of a legal surviving spouse's entitlement to 
gratuitous death benefits.  As a result of the determination 
as to [redacted]'s eligibility to death pension, the claim of 
[redacted] to the same benefit must be regarded as legally 
insufficient since the requisite elements of her eligibility 
for this benefit under section 3.52 are cumulative rather 
than independent to establish entitlement not met.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant, [redacted], not having entitlement to recognition 
as the veteran's widow as a matter of law, the appeal is 
denied.



		
	RONALD R, BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

